DETAILED ACTION
This office action is in response to communications filed on March 31, 2021, concerning application number 16/685,661.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 31, 2021.  These drawings are acceptable.
Status of Claims
Amendment to the Claims was filed on March 31, 2021.
Claims 4, 12, and 17 were canceled. Claims 21-23 were newly added.
Claims 1-3, 5-11, 13-16, and 18-23 are currently pending.
Response to Arguments
Applicant's arguments filed March 31, 2021, have been fully considered but they are not persuasive. 
Applicants arguments do not state how the prior art of Saadi or the combinations of Saadi with Sawaski and/or DiDea does not meet the claimed subject matter.
Applicants arguments, as stated in the arguments, are drawn towards newly added claimed subject matter. The prior art of Saadi with Sawaski and/or DiDea as applied below meets the newly added claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadi et al. (US 5,555,912, hereinafter “Saadi”).
Regarding claim 1, Saadi discloses a fixture pod assembly (13. Fig. 3) comprising: a main body (ann. fig. 4) having an inlet (22) and an outlet (23); a supply line (45) coupled to the inlet (22) of the main body (ann. fig. 4); a dispersion element (aerator 15, col. 2 lines 45-46) retained within the outlet (23) of the main body (ann. fig. 4); and a sensor (44 board with sensors 28, 29) disposed within an opening (33, openings in 33 house the sensors 28, 29; sensor board 44 is enclosed by cap 30 and secured by screw 31, col. 3 lines 35-58) of the main body (ann. fig. 4); and interfit elements (rivets 14, col. 3 lines 43-57 describes the fixture pod assembly 13 fixed in the fixture 10 outlet opening 12 with rivets 14) extending in a single direction from the main body into a fixture (10) to secure the fixture pod assembly (13) within an outlet of the fixture (10).

    PNG
    media_image1.png
    285
    629
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    173
    273
    media_image2.png
    Greyscale

SAADI – FIGURES 1 and 3

    PNG
    media_image3.png
    221
    597
    media_image3.png
    Greyscale

SAADI – ANNOTATED FIGURE 4
Regarding claim 2, Saadi discloses the dispersion element (15) is an aerator (col. 2 lines 45-46 describes dispersion element as an aerator).
Regarding claim 3, Saadi discloses the main body (ann. fig. 4) includes a framing member (30) surrounding the sensor (28), and wherein the sensor (28) is secured to the framing member (30) via at least one fastener (31).
Regarding claim 4, Saadi discloses interfit elements extending from the main body (ann. fig. 4) into a fixture faucet (10) to secure the fixture pod assembly (13) within an outlet (12, col. 2 lines 34-36) of a fixture (10).
Regarding claim 5, Saadi discloses the main body (ann. fig. 4) further includes: an inner portion (ann. fig. 4) disposed within an interior of a fixture (10); an outer portion (ann. fig. 4) disposed outside the interior of the fixture (10); and an intermediate portion (ann. fig. 4) disposed within an outlet (12, col. 2 lines 34-36) of the fixture (10) and extending between the inner portion (12, col. 2 lines 34-36) and the outer portion (12, col. 2 lines 34-36).
Regarding claim 6,
Regarding claim 7, Saadi discloses the outlet (23) and the channel (ann. fig. 4) are aligned along an axis (ann. fig. 4); and wherein the inlet (22) is oriented at an angle (perpendicular) to the axis (ann. fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saadi et al. (US 5,555,912, hereinafter “Saadi”) as applied to claim 1 above, in view of Sawaski et al. (US PG PUB 2019/0264429).
Regarding claim 8, Saadi, as applied in claim 1 above, substantially discloses invention as claimed, except the sensor includes a time of flight sensor and a diffuse reflective sensor.
Sawaski teaches a sensor includes a time of flight sensor and a diffuse reflective sensor (para 0028-0029).
It would have been obvious of one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the sensor, as disclosed by Saadi, by using both a diffuse reflective sensor and a time of flight sensor where the diffuse reflective sensor turns on the time of flight sensor, as taught by Sawaski, for the purpose of saving energy because a time of flight sensor uses a lot of energy to determine distances.
Regarding claim 21, Saadi discloses a framing member (30) within the main body; at least one fastener (31) securing the sensor (28) to the framing member (30); an inner portion (ann. fig. 4) disposed within an interior of a fixture (10); an outer portion (ann. fig. 4) disposed outside the interior of the fixture (10); and an intermediate portion (ann. fig. 4) disposed within an outlet (12, col. 2 lines 34-36) of the fixture (10) and extending between the inner portion (12, col. 2 lines 34-36) and the outer portion (12, col. 2 lines 34-36); a channel (12, col. 2 lines 34-36) extends from the inlet of the main body (22) to the outlet of the main body (23). 
Saadi, as applied in claim 1 above, substantially discloses invention as claimed, except the sensor includes a time of flight sensor and a diffuse reflective sensor.
Sawaski teaches a sensor includes a time of flight sensor and a diffuse reflective sensor (para 0028-0029).
It would have been obvious of one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the sensor, as disclosed by Saadi, by using both a diffuse reflective sensor and a time of flight sensor where the diffuse reflective sensor turns on the time of flight sensor, as taught by Sawaski, for the purpose of saving energy because a time of flight sensor uses a lot of energy to determine distances.
Regarding Claim 22, Saadi discloses a framing member (30) surrounding the sensor (28); a channel (12, col. 2 lines 34-36) extends from the inlet of the main body (22) to the outlet of the main body (23) and aligned along an axis (ann. fig. 4).
Saadi substantially discloses invention as claimed, except the sensor includes a time of flight sensor and a diffuse reflective sensor.
Sawaski teaches a sensor includes a time of flight sensor and a diffuse reflective sensor (para 0028-0029).
It would have been obvious of one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the sensor, as disclosed by Saadi, by using both a diffuse reflective sensor and a time of flight sensor where the diffuse reflective sensor turns on the time of flight sensor, as taught by Sawaski, for the purpose of saving energy because a time of flight sensor uses a lot of energy to determine distances.

Claims 9-11, 13-16, 18-20, and 23 are rejected under 35 U.S.C. 103 are being unpatentable over Saadi et al. (US 5,555,912, hereinafter “Saadi”), in view of DiDea US PG PUB 2017/0275857.
Regarding claim 9, Saadi discloses lavatory unit comprising: a fixture (10, fig. 1) having a main body (hollow spout body 10, col. 2 lines 32-34) and an outlet (12, col. 2 lines 34-36); and a fixture pod assembly (23, fig. 3) retained within the outlet (12) of the fixture (10), the fixture pod assembly (13) comprising: a main body (ann. fig. 4) having an inlet (22) and an outlet (23); a dispersion element (aerator 15, col. 2 lines 45-46) retained within the outlet (23) of the main body (ann. fig. 4); and a sensor (44 board with sensors 28, 29) disposed within an opening (33, openings in 33 house the sensors 28, 29; sensor board 44 is enclosed by cap 30 and secured by screw 31, col. 3 lines 35-58) of the main body (ann. fig. 4); and interfit elements (rivets 14, col. 3 lines 43-57 describes the fixture pod assembly 13 fixed in the fixture 10 outlet opening 12 with rivets 14) extending in a single direction from the main body into a fixture (10) to secure the fixture pod assembly (13) within an outlet of the fixture (10).
Saadi substantially discloses the invention as claimed, except the interfit elements are locking dogs extending from the single side of the fixture pod assembly.
DiDea teaches locking dogs (66) extending from a single side of a fixture pod assembly (60)(the locking dog connection is described in para 0064).

    PNG
    media_image4.png
    268
    748
    media_image4.png
    Greyscale

DiDEA – FIGURE 26
It would have been obvious to a person having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection between the fixture pod assembly to the fixture that has two rivets by substituting the two rivets, as disclosed by Saadi, with locking dogs that extend from a fixture pod assembly, as taught by DiDea, for the purpose of  using a connector that is not exposed to splashing water so the connector is not exposed to corrosion. The locking dog connector is not exposed to the general public so it is difficult to damage the interior of the faucet. Finally, a locking dog connector is hidden from the exterior of the faucet.
Regarding claim 10, Saadi discloses a supply line (45) extending from an inlet (11) of the fixture (10) to the inlet (22) of the main body (ann. fig. 4) of the fixture pod assembly (13).
Regarding claim 11, Saadi discloses the main body (ann. fig. 4) includes a framing member (30) surrounding the sensor (28), and wherein the sensor (28) is secured to the framing member (30) via at least one fastener (31).
Regarding claim 13,
Regarding claim 14, Saadi discloses the inlet (22) of the main body is oriented at an angle (perpendicular) to the axis (ann. fig. 4).
Regarding claim 15, Saadi discloses the inlet (22) of the main body is oriented at an angle (perpendicular, ann. fig. 4) to the axis (ann. fig. 4).
Regarding claims 16 and 18-20, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device in the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02.
Saadi discloses lavatory unit comprising: a fixture (10, fig. 1) having a main body (hollow spout body 10, col. 2 lines 32-34) and an outlet (12, col. 2 lines 34-36); and a fixture pod assembly (23, fig. 3) retained within the outlet (12) of the fixture (10), the fixture pod assembly (13) comprising: a main body (ann. fig. 4) having an inlet (22) and an outlet (23); a dispersion element (aerator 15, col. 2 lines 45-46) retained within the outlet (23) of the main body (ann. fig. 4); and sensor (44 board with sensors 28, 29) disposed within an opening (33, openings in 33 house the sensors 28, 29; sensor board 44 is enclosed by cap 30 and secured by screw 31, col. 3 lines 35-58) of the main body (ann. fig. 4); and interfit elements (rivets 14, col. 3 lines 43-57 describes the fixture pod assembly 13 fixed in the fixture 10 outlet opening 12 with rivets 14) extending in a single direction from the main body into a fixture (10) to secure the fixture pod assembly (13) within an outlet of the fixture (10).
Saadi substantially discloses the invention as claimed, except the interfit elements are locking dogs extending from the single side of the fixture pod assembly.
DiDea teaches locking dogs (66) extending from a single side of a fixture pod assembly (60)(the locking dog connection is described in para 0064).
It would have been obvious to a person having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection between the fixture pod 
Regarding Claim 23, Saadi discloses a framing member (30) within the main body; at least one fastener (31) securing the sensor (28) to the framing member (30); an inner portion (ann. fig. 4) disposed within an interior of a fixture (10); an outer portion (ann. fig. 4) disposed outside the interior of the fixture (10); and an intermediate portion (ann. fig. 4) disposed within an outlet (12, col. 2 lines 34-36) of the fixture (10) and extending between the inner portion (12, col. 2 lines 34-36) and the outer portion (12, col. 2 lines 34-36); a channel (12, col. 2 lines 34-36) extends from the inlet of the main body (22) to the outlet of the main body (23); wherein the inlet (22) is oriented at an angle (perpendicular) to the axis (ann. fig. 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753